UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 HAMIDULLAH,
     Detainee, United States Air Force
     Base at Bagram, Afghanistan, and

 WAKEEL KHAN,
     as next friend to HAMIDULLAH,

                  Petitioners,

                  v.                                                Civil Action No. 10-758 (JDB)
 BARACK OBAMA,
     President of the United States,

 CHARLES T. HAGEL, 1
     Secretary of Defense,

 COL. JACK L. BRIGGS II,
       Commander, and

 JOHN AND/OR JANE DOES Nos. 1-5,
      Custodians,

                  Respondents.



                                                    ORDER

        Upon consideration of [30] this Court's October 19, 2012 Memorandum Opinion, the

December 24, 2013 Opinion of the United States Court of Appeals for the District of Columbia

Circuit, the Mandate issued on March 24, 2014, and the entire record herein, it is hereby

        ORDERED that each party shall file a memorandum of law and fact, by not later than

April 30, 2014, addressing (1) whether petitioner Hamidullah is in the sole custody of the

        1
          The Court has substituted the current Secretary of Defense, Charles T. Hagel, in place of his predecessor,
former Secretary Robert M. Gates, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
government of Pakistan, and (2) whether Hamidullah's petition is now moot; and it is further

       ORDERED that, to the extent the parties have an alternate proposal as to how to conduct

further proceedings in this case, the parties shall file a joint proposal (or separate proposals, if

they cannot agree) by not later than April 10, 2014.

       SO ORDERED.

                                                                           /s/
                                                                 JOHN D. BATES
                                                             United States District Judge


Dated: March 31, 2014




                                                 2